Norval, C. J.
This was an action in replevin by the Elkhorn Yalley Bank to recover possession of a number of cattle which it claimed a special property in by virtue' of a chattel mortgage executed by one John Marley. The defendant answered the petition, denying the averments therein, pleaded ownership of the property in other parties and right to possession in herself, and prayed a. return of the cattle. Upon the trial a verdict was returned finding the *584right of possession of the property in contro /ersy at the time of the commencement of the action in defendant, and assessing such right of possession at $443, and the damages for the wrongful detention at $190. Plaintiff prosecutes, error from the judgment entered on the verdict.
The petition in error contains fifteen assignments of error, and a majority of them not having been argued in the brief are waived. Johnson v. Gulick, 46 Nebr., 817; Wood Mowing & Reaping Machine Co. v. Gerhold, 47 Nebr., 397; Gill v. Lydick, 40 Nebr., 508.
It is insisted that the amount of damages awarded by the jury is excessive. This point can not be considered, since there is no bill of exceptions in the case, the same having been quashed at a prior term. For the same reason the assignment that the verdict is contrary to the evidence can not be considered.
Another contention is that the verdict is contrary to law, in that it did not determine the right of property in the cattle. The answer merely tendered the issue of right of possession of the property, and the verdict fully responded to this issue.
Complaint is made of the giving of certain instructions. There were no exceptions taken to the instructions in the court below; hence they can not be reviewed.
The judgment is
Affirmed.